The opinion of the court was delivered by
Watkins, J.
This is an appeal from an order of seizure and sale in foreclosure of a mortgage, hence the only question presented for consideration is was there sufficient evidence to authorize the fiat?
*1381It is matter of which this court will take judicial notice, that the appellants have sued out an injunction against the order and the seizure thereunder since this appeal was obtained and prosecuted, involving the validity of the proceedings in pais — the injunction and appeal having been argued and submitted to this court simultaneously, and the injunction suit having been this day decided. To go back and decide the issues raised on the appeal would be too much like reasoning in a circle.
.We think the purposes of justice would be best subserved by abating the appeal ex proprio motu at appellants’ cost.
Appeal dismissed.
Nicholls, C. J., absent.